Order entered October 17, 2018




                                               In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-17-01343-CV

                                   MATT MALOUF, Appellant

                                                 V.

                        STERQUELL PSF SETTLEMENT, L.C., Appellee

                         On Appeal from the 134th Judicial District Court
                                      Dallas County, Texas
                              Trial Court Cause No. DC-15-02371

                                             ORDER
           On September 28, 2018, we ordered court reporter Vielica Dobbins to file, no later than

October 8, 2018, a supplemental reporter’s record containing plaintiff’s exhibit 114. To date, the

record has not been filed.       Accordingly, we ORDER Ms. Dobbins to file the requested

supplemental record no later than October 22, 2018.

           We DIRECT the Clerk of the Court to send a copy of this order to Ms. Dobbins and the

parties.

                                                        /s/   DAVID EVANS
                                                              JUSTICE